DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3, 5-6, 18 and 20 have been amended.  Claims 1-7, 9-21 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abou Shousha et al. (US 10,468,142) in view of Tran et al. (US 2018/0001184).

Regarding claim 1, Abou Shousha teaches a system for classification to prognostic labels, the system comprising: 
a classification device (C21L1-25), the classification device designed and configured to: 
receive training data (C7L1-2 “models may be trained”, C9L66-67 “generating a training dataset and training the Al model”, C11L31-14), wherein receiving the training data further comprises: 
receiving a first training set including a plurality of first data entries (C11L31-14 “Data inputs may also include data inputs used for training, testing, and/or tuning the AI model for generating 
receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label  (C12L10-18, C13L35-37, C17L11-13, C15L5-10, 62-67, C16L1-21, 34-41, C17L27-31, C23L9-10, wherein multiple inputs, which describe medical condition of the person, such as patient data, medical data, data relating to a condition of a patient's, input images, scans and other patient data are the first and second prognostic labels) and at least a correlated ameliorative process label (C18L1-3, 46-50, C31L47-57); 
record at least a physiological test sample, wherein the at least a physiological test sample comprises a sensor extracted sample (C15L64-66, C16L35-39 “corneal curvature, central corneal thickness, eye pressures”); and 
generate at least a prognostic output using a first machine-learning model (C24L22-26, C25L54-58, C35L10-45) created by a prognostic label learner operating on the classification device (C11L6-15, 52-55), the prognostic label learner designed and configured to: 
determine a respective significance score (C26L9-13) for each element of physiological state data (C32L43-49) in the plurality of first data entries such that a plurality of significance scores is determined (C18L30-38, 42-45, C18L11-67 “Condition scores may correspond to a risk, severity, action, or treatment outcome related to one or more particular conditions or diseases”, C25L12-17, C31L12-18); 
compare the respective significance score for each element of physiological state data to a predetermined threshold value (C19L25-27 “scores in a first set of scores may indicate a high likelihood of a particular disease or condition”, C21L66-67 “predictions having a threshold probability may be output”, C22L5-9, C25L39-43, C23L23-32); and 
eliminate one or more elements of physiological state data from the plurality of first data entries based on the comparisons of respective significance scores to the predetermined threshold 
generate the at least a prognostic output as a function of the plurality of significance scores (C34L17-23, 31-48) for the at least a portion of the plurality of first data entries, the first training set, and the at least a physiological test sample (C17L1-7, 29-45, C18L11-67, C18L11-67, C23L17, C24L30-31); and
generate at least an ameliorative output using a second machine-learning model (C11L61-62 “AI model, which may include multiple networks or models, to generate a report”, C12L1-3 “Submodels may be integrated, e.g., may include combined or shared model layers or may feed or be fed by other submodel output scores or predictions”, C35L10-45, C40L47-48) created by an ameliorative process label learner operating on the classification device, the ameliorative process label learner designed and configured to generate the at least an ameliorative output (C18L23-33, C19L27-36, C31L39-58) as a function of the second (C10L62 wherein “utilize Al models” are plural, C11L61-62 “AI model 12, which may include multiple networks or models, to generate a report … referred to as submodels”) training set and the at least a prognostic output (C11L13-15, 49-60, C25L22-26) and
transmit an output including at least a prognostic output and at least an ameliorative output to a user device (C11L6-15, C15L5-7 “Upon receiving the request, the system may input the input data and generate the cornea or anterior segment data analysis and transmit it back to the remote device”, C38L52-59).

Abou Shousha does not explicitly teach, however Tran discloses a physiological test sample comprises a physically extracted sample ([0395], [0419], [0421]-[0436]). 
Abou Shousha further teaches that a threshold provides min-max cut-off values, which are construed to be “eliminating one or more elements”, where it is also obvious that when data above 
However, to merely obviate such reasoning, Tran teaches eliminate one or more elements of physiological state data from the plurality of first data entries based on the comparisons of respective significance scores to the predetermined threshold value [0070], [0188]-[0189] “filtering out reads that fail to meet a set threshold”, wherein the “reads” correspond to “bodily sample”, which is based on a physiological state  [0510].  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include a physically extracted sample and eliminate one or more elements based on threshold as disclosed by Tran.  Doing so would help detect an occurrence of a disease such as cancer before the subject is suspected of having the disease and provide more accurate results (Tran [0417], 0196], [0495]).

Regarding claim 2, Abou Shousha as modified teaches the system of claim 1, wherein the prognostic label learner is designed and configured to generate the at least a prognostic output by 

Regarding claim 3, Abou Shousha as modified teaches the system of claim 1, wherein the prognostic label learner is designed and configured to generate the at least a prognostic output by: creating the first machine-learning model using the first training set, wherein the first machine-learning model relates physiological state data to prognostic labels (Abou Shousha C20L5-27); and generating the at least a prognostic output using the first machine-learning model (Abou Shousha C11L13-15, 49-60, C25L22-26, Tran [0534], [0543]).

Regarding claim 4, Abou Shousha as modified teaches the system of claim 1, wherein the ameliorative process label learner is designed and configured to generate the at least an ameliorative output by executing a lazy learning process (Tran [0204]) as a function of the second training set (Abou Shousha C21L35-37, C24L68-66, C35L53-61, C176-7) and the at least a prognostic output (Abou Shousha C10L62 wherein “utilize Al models” are plural, C11L61-62 “AI model 12, which may include multiple networks or models, to generate a report … referred to as submodels”).

Regarding claim 5, Abou Shousha as modified teaches the system of claim 1, wherein the ameliorative process label learner is designed and configured to generate the at least an ameliorative output by: creating the second machine-learning model using the second training set (Abou Shousha C21L35-37, C24L68-66, C35L53-61, C176-7), wherein the second machine-learning model relates prognostic labels to ameliorative labels (Abou Shousha C12L10-18, C13L35-37, C17L11-13); and 

Regarding claim 6, Abou Shousha teaches a method of classification to prognostic labels, the method comprising: receiving, at a classification device (C21L1-25), training data, wherein receiving the training data further comprises: 
receiving a first training set including a plurality of first data entries (C7L1-2 “models may be trained”, C9L66-67 “generating a training dataset and training the Al model”, C11L31-14), each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated first prognostic label (C11L38-41, C16L28-31); and 
receiving a second training set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated ameliorative process label  (C12L10-18, C13L35-37, C17L11-13); 
recording, at the classification device, at least a physiological test sample, wherein the at least a physiological test sample comprises a 
generating, at the classification device, an output as a function of the training data and the at least a physiological test sample (C11L6-15, 52-55), wherein generating the output further comprises: 
generating at least a prognostic output, using a first machine-learning model created by a prognostic label learner (C24L22-26, C25L54-58), wherein generating the at least a prognostic output (C25L54-57) comprises: 
determining a respective significance score (C26l9-13) for each element of physiological state data in the plurality of first data entries such that a plurality of significance scores is determined 
comparing the respective significance score for each element of physiological state data to a predetermined threshold value (C19L25-27 “scores in a first set of scores may indicate a high likelihood of a particular disease or condition”, C21L66-67 “predictions having a threshold probability may be output”, C22L5-9, C25L39-43, C23L23-32); and 
eliminating one or more elements of physiological state data from the plurality of first data entries based on the comparisons of respective significance scores to the predetermined threshold value (C22L5-9 “a threshold score may indicate a maximum or minimum cut-off with respect to a prediction”, C23L23-32, C29L27-36, C38L3-5, C37L55-65, C39L29-30, C45L27-29); and 
generating the at least a prognostic output using a second machine-learning model (C11L61-62 “AI model, which may include multiple networks or models, to generate a report”, C12L1-3 “Submodels may be integrated, e.g., may include combined or shared model layers or may feed or be fed by other submodel output scores or predictions”, C40L47-48) created by an ameliorative process label learner as a function of the plurality of significance scores for the at least a portion of the plurality of first data entries, the first training set, and the at least a physiological sample (C18L11-67, C23L17, C24L30-31); and 
generating at least an ameliorative output as a function of the second training set and the at least a prognostic output (C18L23-33, C19L27-36, C31L39-58); and transmitting, by the classification device, the output to a user output device (C11L13-15, 49-60, C25L22-26).

Abou Shousha does not explicitly teach, however Tran discloses a physiological test sample comprises a physically extracted sample ([0395], [0419], [0421]-[0436]). 

However, to merely obviate such reasoning, Tran teaches eliminate one or more elements of physiological state data from the plurality of first data entries based on the comparisons of respective significance scores to the predetermined threshold value [0070], [0188]-[0189] “filtering out reads that fail to meet a set threshold”, wherein the “reads” correspond to “bodily sample”, which is based on a physiological state  [0510].  
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Abou Shousha to include a physically extracted sample and eliminate one or more elements based on threshold as disclosed by Tran.  Doing so would help detect an occurrence of a disease such as cancer before the subject is suspected of having the disease and provide more accurate results (Tran [0417], 0196], [0495]).



Regarding claim 9, Abou Shousha as modified teaches the method of claim 6, wherein receiving the first training set further comprises associating, for at least a first data entry of the plurality of first data entries, the at least a correlated first prognostic label of the at least a first data entry with at least a category from a list of significant categories of prognostic labels (Abou Shousha C18L15-17, C23L61-67, C29L10-15, C31L39-43).

Regarding claim 10, Abou Shousha as modified teaches the method of claim 6, wherein receiving the second training set further comprises associating, for at least a second data entry of the plurality of second data entries, the at least a second prognostic label of the at least a second data entry with at least a category from a list of significant categories of prognostic labels (Abou Shousha C34L15-27, C23L61-67, C29L10-15, C31L39-43, C36L56-60, C40L47-67, Tran [0136], [0482], [0516]).

Regarding claim 11, Abou Shousha as modified teaches the method of claim 6, wherein receiving the second training set further comprises associating, for at least a second data entry of the plurality of second data entries (Abou Shousha C18L25-67, C27L23-32), the at least a correlated ameliorative process label of the at least a second data entry with at least a category from a list of significant categories of ameliorative process labels (Abou Shousha C34L15-27, C23L61-67, C29L10-15, C31L39-43, C36L56-60, C40L47-67).

Regarding claim 12, Abou Shousha as modified teaches the method of claim 6, wherein receiving the second training set further comprises receiving at least a document describing at least a medical history and extracting at least a second data entry of the plurality of second data entries from the at least a document (Abou Shousha C11L55-58, C15L43-45, C16L41-43, C31L47-50).

Regarding claim 13, Abou Shousha as modified teaches the method of claim 6, wherein receiving the second training set further comprises receiving, from at least an expert, at least a second data entry of the plurality of second data entries (Abou Shousha C39L15-16, Tran [0206], [0224]).

Regarding claim 14, Abou Shousha as modified teaches the method of claim 6, wherein recording the at least a physiological test sample further comprises recording at least a blood sample (Tran [0431]).

Regarding claim 15, Abou Shousha as modified teaches the method of claim 6, wherein recording the at least a physiological test sample further comprises recording at least a genetic sample (Tran [0197], [0416], Tran F13B:160).

Regarding claim 16, Abou Shousha as modified teaches the method of claim 6, wherein recording the at least a physiological test sample further comprises: receiving a signal from at least a sensor configured to detect physiological data of a user (Tran [0506], [0558]-[0559]); and recording the at least a physiological test sample as a function of the signal (Tran [0558]-[0559], [0593]).



Regarding claim 18, Abou Shousha as modified teaches the method of claim 6, wherein generating the at least a prognostic output further comprises: creating the first machine-learning model using the first training set (Abou Shousha C11L38-41, C16L28-31), wherein the first machine-learning model relates physiological state data to prognostic labels (Abou Shousha C17L11-12, C20L9-15, 22-32); and generating the at least a prognostic output using the first machine-learning model (Abou Shousha C11L13-15, 49-60, C25L22-26).

Regarding claim 19, Abou Shousha as modified teaches the method of claim 6, wherein generating the at least an ameliorative output further comprises executing a lazy learning  (Tran [0204]) process as a function of the second training set and the at least a prognostic output Abou Shousha C21L35-37, C24L68-66, C35L53-61, C176-7, Tran [0559], [0598]).

Regarding claim 20, Abou Shousha as modified teaches the method of claim 6, wherein generating the at least an ameliorative output further comprises: creating the second machine-learning model using the second training set (Abou Shousha C21L35-37, C24L68-66, C35L53-61, C176-7), wherein the second machine-learning model relates prognostic labels to ameliorative labels (Abou Shousha C12L10-18, C13L35-37, C17L11-13); and generating the at least an ameliorative output using the second machine-learning model (Abou Shousha C18L23-33, C19L27-36, C31L39-58).

.

Response to Arguments
Applicant's remaining arguments, filed 12/20/2021, have been fully considered, but they are not deemed persuasive.

The applicant argues –
“Shousha does not teach a physically extracted sample, but rather simply describes scans … one of ordinary skill in the art would be directed away from combining Shousha and Tran as suggested by the Examiner. As such, Shousha teaches away from the claimed invention and any combination with Tran. Therefore, there simply exists no motivation to combine Tran with Shousha in the manner asserted by the Examiner.”
The arguments are not persuasive.  It is first respectfully noted that the applicant’s own specification discloses in [0063] (Pub version) “physiological test sample may include … any medical sensor … any scanning … optical scanning”.  With respect to the physically extracted sample, it is well-known that during hospital or doctor visit, a collection of body samples is routinely partaken.  Thus, the collection of bodily samples disclosed by Tran, does not teach away, and instead merely obviates on a common, routine and well-known medical practice. 

The applicant further argues –

The arguments are not persuasive.   It seems the applicant misapprehends of how the machine learning works.  The machine learning is based on a continuous collection of data samples in order to optimize and improve feature predictions. The machine learning requires vast amount of data samples to be fully trained and optimized.  The trained machine learning already comprise more than one set of training data to begin with.  Thus, it is stated on the record that the AI system, disclosed by Abou Shousha, as evidence by Figures 4-13, comprise perhaps thousands of training data sets, which surely includes at least two sets required by the independent claims.
Abou Shousha teaches in C11L31-14 “Data inputs may also include data inputs used for … tuning the AI model for generating predictions”.  Tuning AI requires additional data inputs, which surely include a second set of training data.  Such AI model “comprising a classifier. A classifier may detect or identify class labels or scores” C22L22-23.
“The AI model may be trained using training data comprising grouped images that labeled and annotated for a disease or condition and one or more ancillary aspect predictions … a label or category may be included for each combination of disease, severity, risk, action, and treatment” C42L23-25.
“training data related to specific disease, specific risk, specific treatment, specific action, and specific treatment may be grouped together and these labels will be encoded into a unique augmented label that represent this combination of the original labels. The augmented label will be used in the training” C42L40-48.


	With respect to “distinction between the first machine-learning model created by the prognostic label learner and the second machine-learning created by the ameliorative process label learner”, once again it is noted that any input data is a labeled data, as the machine learning models disclosed by Shousha comprise classifiers.  The machine learning model, called AI comprise multiple submodels (aka second, third and so on).  Input from one model goes into another and so on.  Thus, the leaning AI system is constantly optimized.  Once again “training data comprising … combination of disease, severity, risk, action, and treatment”, “class or category may include … treatment outcome
classes or progression, prognosis”.  Such training data is labeled  “AI model that has been trained on labeled training data”, which makes it a label learner.  Thus, a first set of trained data is labeled and include prognosis, which makes it the correlated prognostic label.
“The AI model 12 may include an integrated model including one or more networks or submodels, which may be separate, joint, converged, diverged, or combined, for example, to generate one or more predictions within one or more categories or classes of categories” C29L6-11.
“AI model 12 may include a submodel for generating a disease prediction and one or more submodels for generating ancillary predictions corresponding to the disease prediction ( e.g., severity, risk, action, treatment, progression). … AI models 12 may incorporate patient data,” C35L10-45.


With respect to the limitation - “eliminate one or more elements of physiological state data from the plurality of first data entries based on the comparisons of respective significance scores to the predetermined threshold value”, the applicant further argues – “Shousha is directed to the likelihood that a patient will develop a disease. In contrast, claim 1 is directed to eliminating one or more physiological state data elements, as part of generating the prognostic output if they fail a threshold comparison by comparison of significance scores to a threshold value. Shousha fails to disclose all the limitations found in amended claim 1.”
The arguments are not persuasive.  Abou Shousha teaches removing certain values from the consideration by means of the threshold.  Such values can obviously correspond to any physiological state data, such as scan images, as can be seen in C39L29-30 “preprocessing subsystem may remove one or more segmented layers from the image data”; “AI model may be further improved by using preprocessed OCT images, and removing those artifacts beforehand” C45L27-29.  Clearly, not all the physiological state data is considered and is removed beforehand.  Such elimination can obviously be based on the cut-off values shown in C22L5-7.  I.e. the prediction is based on values or scores being cut off by a threshold.  “each score is generated by a corresponding node in the output layer” C35L13-14, “AI model 12 generates a set of scores is specific to a particular cornea or anterior segment condition or disease” C30L55-57, “sets of scores may be specific to particular conditions or diseases” C35L1-2.  The 
Still, Tran fully closes in [0189] “filtering out reads that fail to meet a set threshold”, which is analogous to the claimed limitation and further obviates the teaching of Abou Shousha. 

Applicant's remaining arguments in regard to the presently amended claims are addressed in the updated rejections to the claims above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        January 4, 2022